DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5 and 9-13 are currently pending. Claims 6-8 and 14-15 have been canceled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/830, 216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending application ‘216 have claims drawn to a lithographic printing plate precursor comprising an image recording layer containing (including) an infrared absorbent on a support, wherein the printing plate precursor has projections ( particles), which are discontinuously formed on a surface of an outermost layer on a side where the image recording layer is provided, and a melting point of each projection ( the particles) is in a range of 70°C to 150°C.
The present claims indicated above also cover the method which overlap the claims of copending Application No. 16/830, 216 (reference application), and thus , render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2004/0131966 A1) in view of  Ezure (US 2007/0122739 A1).
Regarding claims 1-5, Oda teaches an on-machine developed lithographic printing plate precursor (see abstract, claims, examples and [0001 & 0025-0090] comprising an image-recording layer on a support [0156-0163]. With non-uniform fine protrusions (equivalent to 
Also, Oda discloses that preferably the content of organic particles is about 1-30 vol.-%, more preferably 2-20 vol.-%, based on the total solids content of the upper heat-sensitive layer. On this basis, the person skilled in the art is a conventional option to set the occupation area of the projections on the outermost surface to 20 area% or less, in particular 0.5 area% or more and 20 area% or less, and does not lead to unexpected technical effects of the present invention;
According to the technical guidance given by Oda, the person skilled in the art will not conceive that choosing a suitable protrusion material according to practical circumstances, in particular 50% by mass or more of a resin, is a conventional technical means of the person skilled in the art.
 During use, attention must be paid to the following points. When a solvent is used in the process of dispersing the resin particles, it is necessary to select resin particles that are insoluble in the solvent, or to select a solvent in which the resin particles are not dissolved. It is necessary 
Oda does not explicitly disclose the melting point of the projections is 80 ° C to 150 ° C as instantly claimed. Based on the above distinguishing technical features, the technical problem actually solved by claim 1 is the selection of suitable development means and appropriate projection materials to reduce frictional damages. However, Oda gives the formation of non-uniform fine protrusions on the upper heat- sensitive layer, thereby enhancing sensitivity and improving the technical implication of wear resistance. Although developer development was employed in Oda, but one skilled in the art, in this light, is motivated to apply this technical means on an on-press developed lithographic printing plate precursor in order to increase its abrasion resistance, and the liquid used to remove the exposed parts, or the different composition of parts of the image-recording layer, is not sufficient to constitute a technical hurdle for this application.
Ezura discloses a lithographic printing plate material and a printing method, and specifically discloses the following technical features ([0002 & 0015-0025]): Thermally fusible particles are included in the thermal image-forming layer, which preferably have a melting point of 60 ° C to 120 ° C (overlapping range "70 ° C to 120 ° C" with "melting point of convex portions of 80 ° C to 150 ° C" of the present application). Since the melting point is low and the melting viscosity is also low, formation of an image with high sensitivity can be performed, since these materials have lubricity, damage when a shear force is applied to the surface of the printing plate material can be reduced, and print contamination resistance due to friction defects and the like can be improved. Ezura is the same as in the technical field of the present application, and based on the above technical features, Ezura gives technical implications for the 
Furthermore, it is well-known to one of ordinary skilled in the art that the “occupation area ratio” of the projection are optimizable. Also, the “mass ratio” is optimizable. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Therefore, it is obvious to the person skilled in the art to combine Ezura on the basis of Oda and conventional technical means of the art to arrive at the technical solution claimed in claim 1. 
Examiner suggests amending claim 1 to recite a “negative-working lithographic printing plate precursor” to move the application closer to allowance. 
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Oshima et al. (WO 2016047309 A1; citations from US 10,099,468 B2) in view of Ezure (US 2007/0122739 A1).
Regarding claims9-10 and 12-13, Oshima et al. teach a method of producing a lithographic (planographic) printing plate (see abstract, claims and examples) comprising: image-wise exposing a lithographic printing plate precursor to form exposed and unexposed portion (col. 57, line 50- col. 58, line 2), wherein the lithographic printing plate precursor comprising an image recording layer on a support ( col. 57, lines 12-16 and claims); and supplying at least one ink or dampening water to remove a non-image portion (col. 58, lines 4-
Oshima et al. do not explicitly disclose the melting point of the projections is 80 ° C to 150 ° C as instantly claimed. Ezura discloses a lithographic printing plate material and a printing method, and specifically discloses the following technical features ([0002 & 0015-0025]): Thermally fusible particles are included in the thermal image-forming layer, which preferably have a melting point of 60 ° C to 120 ° C (overlapping range "70 ° C to 120 ° C" with "melting point of convex portions of 80 ° C to 150 ° C" of the present application). Since the melting point is low and the melting viscosity is also low, formation of an image with high sensitivity can be performed, since these materials have lubricity, damage when a shear force is applied to the surface of the printing plate material can be reduced, and print contamination resistance due to friction defects and the like can be improved. Ezura is the same as in the technical field of the present application, and based on the above technical features, Ezura gives technical implications for the incorporation of a material having a melting point of preferably 60 ° C to 120 ° C in the thermos-sensitive image-forming layer to reduce tribological damage, under which implications those skilled in the art in connection with the arrangement of the convex portion disclosed in Ezura have motivated to set the melting point of the convex portion to 80 ° C to 150 ° C to achieve the technical effects of lubricating and reducing damage.

On this basis, the person skilled in the art is a conventional option to set the occupation area of the projections on the outermost surface to 20 area% or less, in particular 0.5 area% or more and 20 area% or less, and does not lead to unexpected technical effects of the present invention;
Furthermore, it is well-known to one of ordinary skilled in the art that the “occupation area ratio” of the projection are optimizable. Also, the “mass ratio” is optimizable. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Therefore, it is obvious to the person skilled in the art to combine Ezura on the basis of Oda and conventional technical means of the art to arrive at the technical solution claimed in claim 9. 

Examiner suggests amending claim 9 to recite the limitations of claim 11 to move the application closer to allowance. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s specifically states that an appropriate reply will be submitted regarding the double patenting rejection to the Office at the conclusion of the prosecution of the pending application if the nonstatutory double patenting rejection is properly based.
Since the double patenting rejection is properly based, the Examiner is maintaining the ODP rejection.  Therefore, the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722